Citation Nr: 1242321	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  04-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a shrapnel scar under the jaw. 

2.  Entitlement to service connection for a scar of the left cheek.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1981.  He also had additional service in the Army National Guard, including a period of duty from October 1986 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

In April 2005, the Veteran testified at a hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.  That Veterans Law Judge has since left the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who will decide his appeal, such hearing was conducted in September 2012.  A transcript of that hearing is of record.  

The case was remanded for further development in August 2005, December 2009 and April 2011.  


FINDINGS OF FACT

1.  A shrapnel scar under the jaw is attributable to service. 

2.  A scar of the left cheek is attributable to service.


CONCLUSIONS OF LAW

1.  A shrapnel scar under the jaw was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


2.  A scar of the left cheek was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in April 2004, March 2006 and July 2007.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

ANALYSIS

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for a shrapnel scar under the jaw and scar of the left cheek which he contends were sustained during separate events during service.  

The evidence shows that in November 1982 first and second degree burns of the face were diagnosed.  

The Veteran's service treatment records indicate that he suffered shrapnel wounds in July 1986.  A July 1986 emergency care and treatment report noted that he suffered shrapnel wounds of the chest and leg.  Another July 1986 emergency care and treatment report, reported that he suffered shrapnel wounds to the left anterior neck and the "right" anterior tibial region.  An additional July 1986 emergency care and treatment report noted that the Veteran had shrapnel wounds to the right shoulder and collarbone and the left shin.  

Physical examination in January 1987 revealed scars on the right clavicle from shrapnel entrance.  A February 1987 treatment entry noted that the Veteran had a facial scar approximately one and a half inches on the right side of the jaw from a bullet wound.  The examiner indicated that the Veteran had a small superficial first degree burn on the right side of his cheek from when a bullet grazed his cheek.  

Periodic examinations in November 1989 and June 1993 noted scars of the right eyebrow, upper lip, right 5th finger, left leg and right upper chest.   

In his March 2000 claim for compensation, the Veteran reported a scar under his jaw and a facial scar on the left side of his cheek.  He expressed in July 2000 that he received direct hit to his upper right chest resulting in the documented scar to his right collar bone area with secondary documented impact scar to his right chin.  The subsequent explosion to the left side of his body, according to the Veteran, resulted in documented shrapnel wounds to his leg and burns to the left side of his face.  The injury reportedly occurred in July 1986.  

In the November 2000 VA examination, the Veteran was deemed a poor historian.  During this examination, it was reported that in a 1989 training exercise the Veteran was stuck by a grenade simulator which hit him in the right clavicle and hyperextended his neck backwards.  He was thrown backwards over a log and struck to the ground.  Examination revealed a small scar in his left clavicle which was well healed and less than .50 cm in size.  It was non disfiguring.  Multiple scars from injury from grenade simulator projectile and stoning shrapnel, non disfiguring, barely perceptible without residual was diagnosed.  

In the January 2004 VA examination, the examiner found some scars about the chin and right side of the face.  The scars were less than 1 cm in length which may be either the result of shaving or some other lacerations according to the examiner.  The examiner stated that it was difficult to evaluate the tiny lacerations as being related to an explosion.  The examiner found that the only residuals were the small scars to include three on the left leg, one on the face, one on the right chin and one on the sternoclavicular joint.  No functional impairment was found. 

When examined in May 2009, the examiner found no scar in the jaw area.  

In the February 2010 VA examination, the Veteran reported that the scar under his jaw was from the simulator injury which occurred in service in 1989.  The examiner stated that as indicated in the reports written in 2000 and 2009 the scar was no longer visible.  The Veteran reported that his scar of the left cheek resulted from a bulled grazing his left cheek in February 1987.  The examiner noted that the Veteran had a left cheek burn about 1.5 inches long that did not require stitches and healed without residuals.  According to the examiner, the Veteran did not have any current symptoms attributable to the scar.  There were no visible or palpable scars under the Veteran's jaw or on his left cheek per the examiner.  Two documented facial injuries during military duties with no current evidence of any residual abnormalities was diagnosed.  The examiner stated that both claimed injuries were documented in the c-file.  He opined, however, that the injuries occurred as stated but have faded away with the passage of time and are not the cause of any current disability.  

During the September 2012 hearing, the Veteran described a small linear mark on his left cheek from a bullet burn during service.  He expressed that the mark was noticeable to him when shaving and when looking in the mirror.  He related that there was a slight discoloration from the rest of his face.  The Veteran expressed that he received a bullet burn on his left cheek during rifle training.  He claimed the scar was disfiguring from his perspective.  According to the Veteran's representative, the Veteran had minor disfigurement of the face probably an inch and a half to two inches and less than a millimeter.  The representative noticed during the hearing additional scarring in the area described by the Veteran.  

The Veteran also claimed a simulator shot at him in another incident in service which caused scarring of the jaw.  During the hearing, the Veteran's representative expressed that the Veteran had scarring under his jaw.  The representative described the mark as approximately an inch and a half and not completely parallel with the line of the jaw.  He stated that the scar was somewhat in line with it in terms of the symmetry of the face and the skin was reddened in that area.  According to the Veteran and his representative, the Veteran had noticeable scarring in both areas.  

In weighing the positive and negative evidence of record, the Board finds in favor of the claim.  In this regard, the Veteran has reported a history of in service injuries to the left cheek and jaw which caused permanent scarring.  The Veteran is competent to report scarring and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has also presented credible statements in this regard.  

The Veteran's statements in conjunction with the observations of his representative are persuasive.  Again, the Veteran has rendered competent and credible testimony regarding in service injuries to include a bullet burn and stimulator accident.  We also note that service records confirm these accidents as described in detail by the Veteran.  The Board recognizes that the VA examiners found that there was no visible or palpable scars under the Veteran's jaw or on his left cheek.  However, competent and credible lay evidence has been presented that demonstrates otherwise.  

When the record is reviewed as a whole, the evidence supports the claim.  Accordingly, service connection is granted. 



ORDER

Service connection for a shrapnel scar under the jaw is granted.  

Service connection for a scar of the left cheek is granted.  


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


